Title: From Thomas Jefferson to James Monroe, 21 May 1784
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia May. 21. 1784.

Your favor of the 14th. came duly to hand. It enabled me to give to Colo. Humphries the first intimation of his appointment and to see that he received real pleasure from it. He was before unknown to me; but our future connection in business has occasioned me to enquire into his character with which I am much pleased. We have taken arrangements for passing the Atlantic together. Short is not yet arrived; but had he not been coming the servant whom I ordered to join me here would have been with me before now. I wait for him and for our commissions and instructions. The moment these arrive I shall set out for Boston, where a passage will be provided. Is there a commission for an additional treaty with France? The instructions made this necessary, and without it we shall be at Paris but private citizens, unprotected by the laws of nations, and liable to the jurisdiction of the country. A very disagreeable affair has happened here which will give you trouble, probably both on this and the other side the water. It is an assault by a very worthless Frenchman on Mr. Marbois, for refusing to give the attestations of the consulate to some falsehoods which he wished to establish. I mean to make myself acquainted with the affair, and will write you particularly on it before I leave this  place. Genl. Knox went on from hence two days ago to receive the orders of Congress as to the Western posts. The mouth of the Illinois is the interesting post for Virginia, because it will open a trade up the Missouri and Missisipi. The spot there is advantageous for defence according to Hutchins’s pamphlet and Genl. Washington’s letter on the peace establishment. Michillimacinac is very important for the United States in general. It is interesting to Virginia on the expectation that she may open the navigation from Lake Erie to Potowmac. Detroit is a place of consequence, but so strongly settled that I doubt whether any force need be kept there. The N. Yorkers will wish a force at Niagara or Oswego. I should yeild to them as far as necessity requires; but the further North that post is the better for Virginia, were it even pushed to the intersection of the Cataraqui with the 45th. degree. It might then leave a possibility of drawing the six nations to F. Pitt. Mr. Thomson’s counsel on this subject will probably be useful, the interests of Pennsylva. and Virginia being united as to all these posts. We shall not begin to scramble for the trade till we have brought it to F. Pitt. To the Southward it would be our interest to have an agency kept up with the Overhill Cherokees, and Martin the agent. If S. Carola. and Georgia would then be contented with one other agency, and could agree on it’s situation, it would be well. I had thought of the head of Mobile river because there is a very short portage from there to the waters of the Tanissee, which would give us access to it, but Mr. Reid thought it too distant from the inhabited country. I am to thank you for your care of my baggage which is come safely to hand. Mr. Hopkinson had sent on under cover to me a draught from Mr. Morris for 233 ⅓ Dollars for me, and for the amount of Mr. Hardy’s bill. My part was intended for Mr. Jenifer. I hope you will have been so good as to dispose of both parts according to their destination. Boinod & Gaillard had also forwarded by the stage some of the books you desired. I have not yet received their bill and will transmit it to you as soon as received. The stage having ceased to pass between Baltimore and Annapolis, possibly these books may remain at the former place. I beleive there is sometimes too a stoppage at Susquehanna by a change of interest in the proprietors of the stage. Should this have happened, your enquiries must come that far. I have had the pleasure of seeing three balons here. The largest was 8.f. diameter, and ascended about 300 feet. I shall write to you again from this place and afterwards in the course of my Northern progress. I shall be obliged to you to continue your letters  as long as they can reach Boston by the 15th. of June. A particular detail of Congressional proceedings, and of the communications from or concerning your foreign ministers, will be most acceptable. Hopkinson tells me he had mentioned in his letter to me that the office of Director or master of the mint would be acceptable. He was therefore uneasy when I told him that I had left a request with a friend to open my letter. But I satisfied him perfectly on that head, and that you would render him any service which the duties of your situation would permit. He is a man of genius, gentility and great merit, and at the same time poor and the father of a numerous family. He holds a little office here, more reputable than profitable, for he can but barely live. He is as capable of the office as any man I know, and the appointment would give general pleasure, because he is generally esteemed. Messrs. Boinod & Gaillard will be glad to receive the prospectus of the Encyclopedie. Foreseeing that if I turn over the leaf I shall plague you with another page full I will here bid you Adieu.
